ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Argo Systems, LLC                            )      ASBCA Nos. 61271, 61494
                                             )
Under Contract No. N40080-l 3-C-0002         )

APPEARANCES FOR THE APPELLANT:                      Dirk D. Haire, Esq.
                                                    Alexa Santora, Esq.
                                                    Rachel M. Severance, Esq.
                                                    Kelsey M. O'Brien, Esq.
                                                     Fox Rothschild LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    David B. Stinson, Esq.
                                                     Trial Attorney

           OPINION BY ADMINISTRATIVE JUDGE SHACKLEFORD

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeals are sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$500,000.00. Appellant has agreed to waive interest if payment is made within
120 days of the date of the Board's decision; however, if not paid within 120 days of
this decision. interest shall be paid on the judgment amount pursuant to 41 U.S.C.
§ 7109 starting on the 121 st day until date of payment.

      Dated: March 7, 2019


                                                  RICHARD SHACKLEFORD
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)
      I concur                                       I concur




     Administrative Judge                            Administrative Judge
     Vice Chairman                                   Armed Services Board
     Armed Services Board                            of Contract Appeals
     of Contract Appeals


           I certify that the foregoing is a true copy of the Opinion and Decision of the
     Armed Services Board of Contract Appeals in ASBCA Nos. 61271, 61494, Appeals of
     Argo Systems, LLC, rendered in conformance with the Board's Charter.

           Dated:




                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals




II
I
                                              2